Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 04/03/2020.
Claims 1-10 are pending, where claim 1 is independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 04/03/2020 and 11/16/2020 have been filed on/after the filing date of the application.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. CN 201910276091.4, filed on 04/08/2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting over claims 1, 3 and 6 of U.S. Patent No. 10,948,211 B2 (Application No. 16/409544 and Publication No. 2019/0346168 A1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 10,948,211 B2 (Application No. 16/409544 and Publication No. 2019/0346168 A1) and the applications are claiming common subject matter, as follows: 

Instant Application No. 16/839665 
USP No. 10948211 B2 (Appl. No. 16/409544 and Pub No. 2019/03461A1)
Title 
THERMAL CYCLING SYSTEM AND CONTROL METHOD OF THE THERMAL CYCLING SYSTEM
Water Circulation System For Air Conditioning System And Control Method Thereof
Claim 1. A thermal cycle system, comprising: 
driving devices, one or a plurality of outdoor units, and a plurality of indoor units, which are connected by pipelines; 
a bypass pipeline for the plurality of indoor units, a bypass valve being disposed in the bypass pipeline; 
a pressure sensor that senses a pressure difference ΔPo across the plurality of outdoor units; and 

a controller that is preset with a pressure difference set value ΔPset, wherein the controller calculates a pressure offset parameter ΔP=ΔPo−ΔPset and adjusts an opening degree of the bypass valve based on the pressure offset parameter ΔP so that the pressure offset parameter ΔP approaches zero, and wherein the controller is preset with a first pressure offset threshold P.sub.1, and the controller is configured such that closed indoor units enter a bypass mode one by one when ΔP>P1, until ΔP≤P1.
1. A control method of a water circulation system for air conditioning system, wherein the water circulation loop comprises: 
a main loop provided with air-conditioning indoor units, air-conditioning outdoor units and an actuator, and 
a bypass branch connected between upstream and downstream of the air-conditioning outdoor units and provided with a bypass valve; and 
the control method comprises: S100, starting the water circulation system after receiving a start command; 
S200, executing a PID control step after initialization and a first preset time period of the water circulation system; S300, executing a feed forward control step when the operating states of the air-conditioning indoor units and/or the air-conditioning outdoor units are changed, and going back to execute the PID control step after a second preset time period; and S400, executing a shutdown step of the water circulation system after receiving a shutdown command.
3. The control method according to claim 1, wherein the PID control step comprises: controlling the frequency of the actuator and/or the opening degree of the bypass valve and maintaining the pressure difference of the air-conditioning outdoor units in a preset range of pressure difference.
6. The control method according to claim 1, wherein the shutdown step comprises: adjusting the actuator to a second preset frequency and/or adjusting the bypass valve to a second preset opening degree.
Claims 2-12 are also obvious to the claims 1-13 of the U.S. Patent No. 10948211 B2 (Application No.16/409544 and Publication No. 2019/0346168 A1).


Claims 1, and 7 are rejected on the ground of nonstatutory double patenting over claims 1, 3 and 6 of U.S. Patent No. 10,948,211 B2 (Application No. 16/409544 and Publication No. 2019/0346168 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar concept (as for example the limitation “a bypass pipeline for the plurality of indoor units, a bypass valve being disposed in the bypass pipeline” of the application is equivalent to the limitation “a bypass branch connected between upstream and downstream of the air-conditioning outdoor units and provided with a bypass valve” of the patent) in scope and they use the similar limitations and produce the same end result of controlling the preset pressure difference set value by adjusting opening degree of bypass valve. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 3 and 6 of the patent to arrive at the claims 1 and 7 of the instant application, would perform the same functions as before. 
This is an obviousness-type double patenting rejection. See MPEP § 804.
Specification Objection 
The disclosure is objected to because of the following informalities: 
The element “step 14” in para [0027] is matching with the Fig.3-4 as S14. Appropriate correction is required.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2-3 recite the limitation “predetermined bypass number N0 of the indoor units”. The term “predetermined bypass number N0” is not clearly defined in the specification or clear to the examiner. Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Matsumoto, et al. (EP 3115707 A 1 as in IDS) in view of Hikone, et al. (USPGPub No. 2020/0096238 A1).
		As to claims 1 and 7, Matsumoto discloses  A thermal cycle system, comprising: driving devices, one or a plurality of outdoor units, and a plurality of indoor units, which are connected by pipelines (Matsumoto [abstract] “controller controls the number of the heat source units - amount of the heat-transfer medium which bypass flowing to the load side in accordance with the detected flow rate - divided flow rate to each of the heat source units in operation” [0002-09] see Fig. 1-5 for driving devices, plurality of indoor and outdoor units connected by pipelines); 
a bypass pipeline for the plurality of indoor units, a bypass valve being disposed in the bypass pipeline; a pressure sensor that senses a pressure difference ΔPo across the plurality of outdoor units (Matsumoto [abstract] “controller controls the number of the heat source units - amount of the heat-transfer medium which bypass flowing to the load side in accordance with the detected flow rate - divided flow rate to each of the heat source units in operation” [0011-21] see Fig. 1-5, elements 6, 7 and 8 are bypass pipeline, bypass valve and differential pressure sensor); and 
a controller that is preset with a pressure difference set value ΔPset, wherein the controller calculates a pressure offset parameter ΔP=ΔPo−ΔPset and adjusts an opening degree of the bypass valve based on the pressure offset parameter ΔP so that the pressure offset parameter ΔP approaches zero, and wherein the controller is preset with a first pressure offset threshold P1, and the controller is configured such that closed indoor units enter a bypass mode one by one when ΔP>P1, until ΔP≤P1 (Matsumoto [0019-51] “differential pressure sensor 8 detects a difference P between the pressure of water on one end of the bypass pipe 6 and the pressure of water on the other end of the same i.e., a difference P between water pressures at both ends of the bypass pipe 6 - controller 10 connected to - flow control valve 7, and the differential pressure sensor 8 - controls the operation of - degree of opening of the flow control valve 7 - obtains a target pressure difference Pt which is the target difference between water pressures at both ends of the bypass pipe 6 - detected and stored at the time oftest operation - controls the degree of opening of the flow control valve 7 such that the pressure difference P detected by the differential pressure sensor 8 (difference P between water pressures at both ends of the bypass pipe 6) is equivalent to the target pressure difference Pt obtained” [abstract] “controller controls the number of the heat source units - amount of the heat-transfer medium which bypass flowing to the load side in accordance with the detected flow rate - divided flow rate to each of the heat source units in operation” [00011-18] see Fig. 1-5, element 10 controller collect information form differential pressure sensor and controls coupled bypass valve based on  target pressure difference provides adjusting opening degree of the bypass valve based on the pressure offset parameter ΔP).

Matsumoto and Hikone are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain bypass valve of water heat exchanger.  

As to claims 2 and 8, the combination of Matsumoto and Hikone disclose all the limitations of the base claims as outlined above.  
The combination further discloses The thermal cycle system according to claim 1, wherein the controller is preset with a predetermined bypass number N0 of the indoor units, and the controller is configured to compare a load-based operating number N1 of the indoor units with the predetermined bypass number N0 when ΔP>P1; if N1≥N0, the controller sets N1 indoor units to operate, and then sets the closed indoor units to enter the bypass mode one by one until ΔP≤P1; if N0>N1, the controller sets N1 indoor units to operate, and directly sets N0−N1 closed indoor units to enter the bypass mode; and then if still ΔP>P1, the controller sets the closed indoor units to enter the bypass mode one by one until ΔP≤P1 (Matsumoto [0019-51] “differential pressure sensor 8 detects a difference P between the pressure of water on one end of the bypass pipe 6 and the pressure of water on the other end of the same i.e., a difference P between water pressures at both ends of the bypass pipe 6 - controller 10 connected to - flow control valve 7, and the differential pressure sensor 8 - controls the operation of - degree of opening of the flow control valve 7 - obtains a target pressure difference Pt which is the target difference between water pressures at both ends of the bypass pipe 6 - detected and stored at the time oftest operation - controls the degree of opening of the flow control valve 7 such that the pressure difference P detected by the differential pressure sensor 8 (difference P between water pressures at both ends of the bypass pipe 6) is equivalent to the target pressure difference Pt obtained” [abstract] “controller controls the number of the heat source units - amount of the heat-transfer medium which bypass flowing to the load side in accordance with the detected flow rate - divided flow rate to each of the heat source units in operation” [00011-18] see Fig. 1-5, element 10 controller collect information form differential pressure sensor and controls coupled bypass valve based on  target pressure difference provides adjusting opening degree of the bypass valve based on the pressure offset parameter ΔP).

As to claims 3 and 9, the combination of Matsumoto and Hikone disclose all the limitations of the base claims as outlined above.  
The combination further discloses The thermal cycle system according to claim 2, wherein the predetermined bypass number N0 accounts for 20%-50% of the total number of the plurality of indoor units (Matsumoto [0019-51] “controller 10 connected to - flow control valve 7, and the differential pressure sensor 8 - controls the operation of - degree of opening of the flow control valve 7 - obtains a target pressure difference Pt which is the target difference between water pressures at both ends of the bypass pipe 6 - detected and stored at the time oftest operation - controls the degree of opening of the flow control valve 7 such that the pressure difference P detected by the differential pressure sensor 8 (difference P between water pressures at both ends of the bypass pipe 6) is equivalent to the target pressure difference Pt obtained” [abstract] “divided flow rate to each of the heat source units in operation” [00011-18] see Fig. 1-5, degree of opening of the flow control bypass valve based on  target pressure difference obviously provides predetermined bypass accounts for 20%-50%).

As to claims 4 and 10, the combination of Matsumoto and Hikone disclose all the limitations of the base claims as outlined above.  
The combination further discloses The thermal cycle system according to claim 1, wherein said setting the closed indoor units to enter the bypass mode one by one comprises: detecting at an interval of a first time t1; and if ΔP>P1, setting one of the closed indoor units to enter the bypass mode until ΔP≤P1 (Matsumoto [0019-51] “differential pressure sensor 8 detects a difference P between the pressure of water on one end of the bypass pipe 6 and the pressure of water on the other end of the same i.e., a difference P between water pressures at both ends of the bypass pipe 6 - controller 10 connected to - flow control valve 7, and the differential pressure sensor 8 - controls the operation of - degree of opening of the flow control valve 7 - obtains a target pressure difference Pt which is the target difference between water pressures at both ends of the bypass pipe 6 - detected and stored at the time oftest operation - controls the degree of opening of the flow control valve 7 such that the pressure difference P detected by the differential pressure sensor 8 (difference P between water pressures at both ends of the bypass pipe 6) is equivalent to the target pressure difference Pt obtained” [abstract] “controller controls the number of the heat source units - amount of the heat-transfer medium which bypass flowing to the load side in accordance with the detected flow rate - divided flow rate to each of the heat source units in operation” [00011-18] see Fig. 1-5, element 10 controller collect information form differential pressure sensor and controls coupled bypass valve based on  target pressure difference provides adjusting opening degree of the bypass valve based on the pressure offset parameter ΔP).

As to claims 5 and 11, the combination of Matsumoto and Hikone disclose all the limitations of the base claims as outlined above.  
The combination further discloses The thermal cycle system according to claim 1, wherein the controller is preset with a second pressure offset threshold P2 that is less than the first pressure offset threshold P1, and the controller is configured to close the indoor units in the bypass mode one by one when ΔP<P2 until all the indoor units in the bypass mode are closed; in particular, the controller is configured to detect at an interval of a second time t2; 
if ΔP<P2, the opening degree of the bypass valve is less than a predetermined value and there exist indoor units in the bypass mode, then one of the indoor units in the bypass mode is closed until all the indoor units in the bypass mode are closed (Matsumoto [0019-51] “differential pressure sensor 8 detects a difference P between the pressure of water on one end of the bypass pipe 6 and the pressure of water on the other end of the same i.e., a difference P between water pressures at both ends of the bypass pipe 6 - controller 10 connected to - flow control valve 7, and the differential pressure sensor 8 - controls the operation of - degree of opening of the flow control valve 7 - obtains a target pressure difference Pt which is the target difference between water pressures at both ends of the bypass pipe 6 - detected and stored at the time oftest operation - controls the degree of opening of the flow control valve 7 such that the pressure difference P detected by the differential pressure sensor 8 (difference P between water pressures at both ends of the bypass pipe 6) is equivalent to the target pressure difference Pt obtained” [abstract] “controller controls the number of the heat source units - amount of the heat-transfer medium which bypass flowing to the load side in accordance with the detected flow rate - divided flow rate to each of the heat source units in operation” [00011-18] see Fig. 1-5, element 10 controller collect information form differential pressure sensor and controls coupled bypass valve based on  target pressure difference provides adjusting opening degree of the bypass valve based on the pressure offset parameter ΔP).

As to claims 6 and 12, the combination of Matsumoto and Hikone disclose all the limitations of the base claims as outlined above.  
The combination further discloses The thermal cycle system according to claim 1, wherein the indoor unit comprises a heat exchanger and a fan, and the bypass mode is a mode in which a cooling medium flows through the heat exchanger of the indoor unit and the fan of the indoor unit is not operated, or the bypass mode is a mode in which a valve on a direct-through flow path between a fluid inlet and a fluid outlet of the indoor unit is opened; in particular, the cooling medium is water (Hikone [abstract] “heat source system includes - water heat exchanger - bypass pipe - bypass valve; a differential pressure gauge - controller determines the number of heat source apparatuses to be operated – controls, according to a result of determination, one of the operating frequency of the pump and an opening degree of the bypass valve such that the water pressure difference falls within a target range” see Fig. 1-10, elements 61 and 62 are heat exchanger and fan).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Aler, et al. USPGPub No. 2005/0039904 A1.
Froemke, USP No. 10,941,959 B2. 
Kojima, USPGPub No. 2020/0132314 A1. 
Park, et al. USPGPub No. 2004/0011505 A. 
Ochiai, USPGPub No. 2022/0082313 A1.
Kim, et al. USPGPub No. 2019/0063792 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.